Judge GREENE
concurring in part and dissenting in part.
I join with the majority except to the extent that the majority holds the prosecutrix’s testimony that she did not scream or fight the defendant because she knew “what he had done to other girls” is inadmissible under N.C.G.S. Sec. 8C-1, Rule 404(b) (1986) and N.C.G.S. Sec. 8C-1, Rule 403 (1986). I find no error in the defendant’s trial and would not grant him a new one.
I cannot agree that the only relevance of the prosecutrix’s statement is to show the character of the accused and that he acted in conformity therewith. State v. Young, 317 N.C. 396, 412, 346 S.E. 2d 626, 635 (1986) (evidence of other offenses is admissible if it tends to prove any other relevant fact); State v. Emery, 91 N.C. App. 24, 33, 370 S.E. 2d 456, 461 (1988) (“evidence of other offenses is admissible so long as it is relevant to any issue other than the character of the accused”). Here the defendant was charged and convicted of second-degree rape, which offense requires proof that the offense was committed “against the will” of the victim. N.C.G.S. Sec. 14-27.3 (1986). Accordingly, the prosecu-trix’s evidence of her awareness of the prior conduct of the defendant is admissible to show that her “will had been overcome by her fears for her safety.” Young, 317 N.C. at 413, 346 S.E. 2d at 636. Therefore, the prosecutrix’s testimony was competent to explain her unusual defensive behavior and was probative on the issue of whether her will had been overcome in part by her fears for her safety.
Even if this evidence is admissible under Rule 404(b), its probative value must still outweigh the danger of undue prejudice to the defendant in order to be admissible under Rule 403. State v. Frazier, 319 N.C. 388, 390, 354 S.E. 2d 475, 477 (1987). Here the majority concludes that the probative value of the testimony was “substantially outweighed by its prejudicial effect” because the evidence “could have conceivably misled the jury, confused the issues and caused the jury to decide this case on improper *430grounds.” I disagree. The issue of whether to exclude the evidence under Rule 403 is a matter “within the sound discretion of the trial court, ‘and his ruling may be reversed for an abuse of discretion only upon a showing that it “was so arbitrary that it could not have been the result of a reasoned decision.” ’ ” State v. Jones, 89 N.C. App. 584, 594, 367 S.E. 2d 139, 145 (1988) (citations omitted). Here the record discloses no abuse of discretion by the trial court in admitting this evidence.